Citation Nr: 1734864	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1969, including service in the Republic of Vietnam (Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  An April 2008 rating decision denied service connection for hearing loss.  A December 2010 rating decision denied service connection for hypertension.  An April 2015 rating decision denied service connection for sleep apnea.  

This appeal was previously before the Board in August 2015.  With respect to the Veteran's claim of entitlement to service connection for hearing loss, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Hearing loss disability did not begin during the Veteran's military service, was not caused by his service, did not manifest within a year of his service, and has not been continuous since service.

2.  The Veteran does not have sleep apnea.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2016).

2.  Sleep apnea was not incurred in or aggravated by service or service-connected disability.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in January 2007 and February 2015, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran received an examination addressing his hearing loss disability in May 2007.  In August 2015, upon review of the May 2007 examination report, the Board remanded the Veteran's claim in order to obtain an additional opinion addressing the etiology of the Veteran's hearing loss disability.  An additional opinion was rendered in December 2015, which the Board finds adequately addresses the likely etiology of the Veteran's hearing loss disability.  Thus, the Board concludes that the medical evidence of record, particularly the December 2015 supplemental opinion, is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not been afforded with a VA examination addressing his sleep apnea.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  In this case, as discussed in greater detail below, an examination of the Veteran is unnecessary because there is no established event, injury or disease in service, and no competent evidence of a current sleep apnea disability.  

The Veteran presented testimony before the undersigned in June 2015.  The Veteran requested an additional hearing before the Board in December 2016, but in January 2017, the Veteran withdrew his request for such a hearing.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for Hearing Loss

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Hearing loss is a chronic disease, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for hearing loss if manifested to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Turning to the facts in this case, the Veteran made no complaints of hearing loss during service, the Veteran's hearing was normal at the time of his April 1969 separation examination, and the Veteran denied ever having experienced hearing loss at that time.  With that said, the Veteran served as a field artillery gunner while on active duty and has credibly testified that he was frequently exposed to noise in the form of weapons fire while in service.  

Following service, the Veteran underwent a hearing evaluation in February 2004, at which time the clinician noted that the Veteran had a sloping mild-to-moderate sensorineural hearing loss above 2000 Hertz.  The Veteran indicated that he had experienced military noise exposure, and post-military noise exposure as the driver of a semi-truck.   The Veteran filed his claim of entitlement to service connection for hearing loss in November 2006.  

The Veteran underwent a VA examination in April 2007, at which time the Veteran noted the Veteran's complaint of suffering a two-day hearing loss in-service after "sleeping under the barrel of a 105mm gun when a fire strike was called".  The Veteran otherwise complained of noise from tanks and artillery guns.  The Veteran indicated that after service, he was employed in building, construction, and factory work from 1969 to 1972, and as a truck driver from 1972 to 2004.  The Veteran denied post-service noise exposure from firearms, recreational vehicles, music, home power tools, and chainsaws.  The Veteran indicated that he used a lawn mower for approximately one-half hour per week for the past 12 years.  Upon consideration of the record, the examiner found it to be less likely than not that the Veteran's hearing loss was related to service.  For the reasons that the Board noted in its August 2015 Remand, however, the Board places little probative weight in this opinion, and it will not be discussed or considered further.   

In June 2008, the Veteran stated that he did not have a hearing examination at the time of his separation from service.  In December 2009, the Veteran stated that his hearing loss began while he was on active duty and continued since that time.  The Veteran denied exposure to acoustic trauma following service.  During his July 2012 hearing before RO personnel, the Veteran stated that he did not have a physical upon his separation from service.  

In August 2015, the Board, noting deficiencies in the April 2007 examination report, remanded the Veteran's claim in order for an additional examiner to opine regarding the relationship between the Veteran's hearing loss and his service.  In December 2015, following review of the Veteran's claims file, an examiner opined that it was less likely than not that the Veteran's hearing loss was related to his service.  As a rationale for this opinion, the examiner considered the Veteran's contention that his hearing had not been examined at the time of his separation from service.  The examiner found it to be unlikely that the Veteran had not been examined at separation, given the April 1969 examination lists information specific to the Veteran and is signed by a physician.  The examiner considered the Veteran's contentions that he had been exposed to noise from weapons fire, but noted that exposure to loud noise does not guarantee that trauma to the ear will actually occur.  Instead, many factors, including age, decibel level, and distance impact whether trauma occurs.  The examiner noted that while the Veteran may have been exposed to loud noise, it did not appear that the Veteran had any physical trauma to the ear.  The examiner found that the most important data in this regard was a shift in hearing levels between the entrance examination and the separation examination.  In this case, the examiner noted that the Veteran did not experience such a shift in hearing.  There examiner noted that there are two ways to calculate a shift in hearing, either by using OSHA calculations which look at an average of pitches or frequencies to determine a shift, or by using NIOSH calculations which look at shifts at any single frequency.  The examiner found there to be no OSHA or NIOSH shift for either ear.  

The examiner considered the Veteran's statements that he had noticed a decline in hearing continuously since service.  The examiner noted that the Veteran, in this case, entered service with a preexisting hearing loss at 6000 Hertz in the left ear.  Thus, the examiner found that such a preexisting loss explained why the Veteran complained of symptoms of hearing loss since service.  

The examiner additionally noted that hearing loss from acoustic trauma is immediate, rather than delayed for years or decades after exposure to hazardous noise.  The examiner quoted from a position paper from the American College of Occupational and Environmental Medicine (ACOEM), which, the examiner noted, was peer-reviewed, and stated that "most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued." 

Furthermore, the examiner noted that the Institute of Medicine (IOM) stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The examiner quoted the IOM study, stating that there "is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

Thus, the examiner concluded, based on the objective evidence, there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure. 

Turning to an evaluation of this evidence, as an initial matter, the Board acknowledges that the December 2015 examiner indicated that the Veteran had a left ear hearing loss at 6000 Hertz that preexisted service.  With that said, when VA  evaluates whether a hearing loss disability exists, it evaluates hearing at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; the hearing level at 6000 Hertz is not relevant to such consideration.  See 38 C.F.R. § 3.385.  Thus, while the Veteran may have had diminished hearing at 6000 Hertz in the left ear before service, the Board will not analyze whether the Veteran had a preexisting hearing loss that was aggravated by service because the 6000 Hertz frequency is not among the frequencies that VA considers in such analysis.  

The Board finds that the Veteran has a current hearing loss disability, and the Veteran has credibly contended that he was exposed to loud noises in service.  With both a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's current hearing loss disability and his in-service experiences.  To that end, the Board places great probative weight in the opinion of the December 2015 examiner that the Veteran's hearing loss was not likely related to his service because it was offered by a medical professional, considered the evidence of record, and cited to pertinent medical literature.

To the extent that the Veteran believes that his hearing loss disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing diminished hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his hearing loss disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's hearing until 2004, approximately 35 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Moreover, the Veteran himself denied ever having experienced ear trouble at the time of his separation examination, and his hearing was normal at the time of his separation from service, thereby providing contemporaneous evidence against a finding that he had a hearing loss disability at that time, or continuously since service.

The Board acknowledges the Veteran's contentions that he was not provided with a hearing examination upon his separation from service.  For the same reasons that the December 2015 examiner set forth, the Board, upon review of the Veteran's April 1969 separation examination, finds no reason to believe that the examination that it documents did not, in fact, occur.  Furthermore, the Veteran himself, in an April 1969 Report of Medical History, denied ever having experienced hearing loss.  The Veteran has not contended that this self-reported history is inaccurate.  The Board has no reason to doubt the validity of the Veteran's self-reported symptoms in April 1969, particularly because he endorsed experiencing symptoms not relevant to this appeal.  In other words, the Board finds it to be likely that had the Veteran indeed experienced symptoms associated with hearing loss in April 1969, he would have reported experiencing such symptoms.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a hearing loss disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against granting service connection for a hearing loss disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the facts in this case, in June 2004, after the Veteran complained of loud snoring, wakefulness, and dry mouth at night, a clinician included an impression of "sleep apnea".  This impression was not supported by a sleep study, nor did treatment for sleep apnea occur at any time following this impression.  In October 2009, the Veteran denied experiencing sleep apnea.  

The Veteran filed a claim of entitlement to service connection for sleep apnea in July 2014.  In March 2015, a clinician, noting the Veteran's complaint of daytime sleepiness, suspected that the Veteran might have obstructive sleep apnea, and scheduled the Veteran to undergo a split-night sleep study in March 2015.  The Veteran refused to attend the appointment.  The Veteran was not diagnosed with sleep apnea following this notation, nor did any other clinicians mention or treat sleep apnea.  During the Veteran's June 2015 hearing before the undersigned, the Veteran indicated that he had trouble sleeping and bad dreams.  

Turning to an analysis of these facts, the Board cannot find that the Veteran has been diagnosed with sleep apnea at any time since filing his claim in July 2014.  While the Veteran may complain of symptoms such as difficulty sleeping and nightmares, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran believes that he experiences symptoms of sleep apnea, the Veteran is competent to testify as to readily-observable symptoms such as snoring.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced such symptoms, his statements are not sufficient to establish the presence of a sleep apnea disability.  The Board finds that the weight of the medical evidence of record is against a finding that the Veteran suffers from a chronic sleep apnea disability.  Accordingly, the Board finds that the first Hickson element is not met.  

The Board also points out that the service treatment records are entirely silent for any reference to sleep apnea or associated symptoms.  Nor is there any reference to sleep apnea until many years after service, and no evidence suggesting a link between any sleep apnea referenced in the medical records (prior to the claim, and without any confirmation by sleep study) to service.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for sleep apnea.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for sleep apnea is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Board's August 2015 Remand instructed the AOJ to obtain an opinion addressing, in part, whether the Veteran's hypertension was caused or worsened by his service-connected posttraumatic stress disorder (PTSD).  

In January 2016, an examiner opined that it was less likely than not that PTSD caused the Veteran's hypertension, noting that "PTSD is not typically associated with casuing [sic] medical issues".  This opinion is inadequate because it addressed only whether the Veteran's PTSD caused his hypertension, and it did not address whether PTSD aggravated the Veteran's hypertension.  Additionally, while the examiner stated that PTSD is "not typically associated" with other medical issues, this observation is contradicted by VA's recognition that some evidence indicates that PTSD is indeed related to cardiovascular disorders, including hypertension, and studies have found an association between PTSD and poor cardiovascular health.  See, e.g., http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp.  Accordingly, an examiner other than the clinician who rendered the January 2016 opinion should address whether the Veteran's service-connected PTSD has caused or aggravated the Veteran's hypertension disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to an examiner other than the examiner who rendered the January 2016 opinion.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  To the extent that the examiner determines that an additional examination of the Veteran is required in order to render the requested opinions, such an examination should be conducted.  

The examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by (that is, permanently increased in severity beyond the natural progress of the disorder) his service-connected PTSD.  The examiner's opinion should not rely on a broad rationale generally stating that PTSD is not typically associated with other medical issues, but it should instead consider the Veteran's specific medical history in this case.  

2.  Then, readjudicate the issue of entitlement to service connection for hypertension.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


